Exhibit 10.3

SECOND SUPPLEMENTAL INDENTURE

This SECOND SUPPLEMENTAL INDENTURE (the “Second Supplemental Indenture”), dated
as of June 27, 2006, is entered into by and among Knight-Ridder, Inc., a Florida
corporation (the “Company”), The McClatchy Company, a Delaware corporation
(“McClatchy”), and JPMorgan Chase Bank, N.A., a national banking association, as
Successor Trustee (the “Trustee”).

RECITALS

WHEREAS, the Company has heretofore executed and delivered to Manufacturers
Hanover Trust Company, as trustee, (the “Original Trustee”) an Indenture, dated
as of February 15, 1986 (as supplemented by the First Supplemental Indenture (as
defined below), the “Indenture”), providing for the issuance from time to time
of securities to be issued in one or more series as provided in the Indenture
(the “Securities”);

WHEREAS, the Company has heretofore executed and delivered to the Original
Trustee the First Supplemental Indenture, dated as of April 15, 1989, by and
between the Company and the Original Trustee (the “First Supplemental
Indenture”);

WHEREAS, pursuant to the Agreement and Plan of Merger (the “Merger Agreement”),
dated as of March 12, 2006, by and between McClatchy and the Company, the
Company shall merge with and into McClatchy (the “Merger”) and the separate
existence of the Company shall cease and McClatchy shall survive and continue to
exist as the continuing company;

WHEREAS, Section 801 of the Indenture provides, in part, that the Company may
merge into McClatchy provided that McClatchy expressly assumes, by a
supplemental indenture, executed and delivered to the Trustee, in form
satisfactory to the Trustee, the due and punctual payment of the principal of
(and premium, if any) and interest on all the Securities and the performance of
every covenant of the Indenture on the part of the Company to be performed or
observed;

WHEREAS, Section 901 of the Indenture provides that the Company and the Trustee
may amend or supplement the Indenture without the consent of any Holder to
evidence the succession of another Person to the Company and the assumption by
any such successor of the covenants of the Company in the Indenture and
Securities;

WHEREAS, the Company has delivered to the Trustee, or caused to be delivered to
the Trustee on its behalf, an Opinion of Counsel and an Officers’ Certificate,
as required by Sections 102, 801(4), and 903 of the Indenture; and

WHEREAS, all things necessary to authorize the assumption by McClatchy of the
Company’s obligations under the Indenture and to make this Second Supplemental
Indenture when executed by the parties hereto a valid and binding amendment of
and supplement to the Indenture have been done and performed.



--------------------------------------------------------------------------------

NOW, THEREFORE, THIS SECOND SUPPLEMENTAL INDENTURE WITNESSETH:

For and in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto do hereby mutually covenant and agree as follows.

SECTION 1. Assumption of Obligations. McClatchy hereby expressly assumes, from
and after the Effective Time (as defined in the Merger Agreement, the “Effective
Time”), the due and punctual payment of the principal of (and premium, if any)
and interest on all the Securities and the performance of every covenant of the
Indenture on the part of the Company to be performed or observed.

SECTION 2. Succession and Substitution. McClatchy, from and after the Effective
Time, by virtue of the aforesaid assumption and the delivery of this Second
Supplemental Indenture, shall succeed to, and be substituted for, and may
exercise every right and power of, the Company under the Indenture with the same
effect as if McClatchy had been named as the Company therein, and thereafter the
Company shall be relieved of all obligations and covenants under the Indenture
and the Securities.

SECTION 3. Representations and Warranties. McClatchy represents and warrants
that: (i) it is a corporation duly organized and validly existing under the laws
of the State of Delaware; (ii) it has full corporate power and authority to
execute and deliver this Second Supplemental Indenture and to perform its
obligations under the Indenture and this Second Supplemental Indenture in
accordance with their terms; (iii) the execution, delivery and performance of
this Second Supplemental Indenture will not violate, conflict with or constitute
a breach of, or a default under, its certificate of incorporation and bylaws;
(iv) immediately after giving effect to the Merger and treating any indebtedness
which becomes an obligation of the Company or a Subsidiary as a result of the
Merger as having been incurred by the Company or such Subsidiary at the time of
the Merger, no Event of Default, and no event which, after notice or lapse of
time or both, would become an Event of Default, shall have happened and be
continuing; and (v) as a result of the Merger, the properties or assets of the
Company and McClatchy shall not become subject to a Mortgage which would not be
permitted by the Indenture.

SECTION 4. Covenants. All covenants and agreements in this Second Supplemental
Indenture and the Indenture shall bind McClatchy and its successors and assigns,
whether so expressed or not.

SECTION 5. Requests and Notices. Pursuant to Section 105 of the Indenture, from
and after the Effective Time, any notice or communication provided or permitted
by the Indenture to be made upon, given or furnished to, or filed with the
Company shall be addressed to McClatchy at 2100 Q Street, Sacramento, CA 95816,
Attention: Karole Morgan-Prager, Esq. Vice President and General Counsel,
Telecopy: 916-326-5596.

SECTION 6. Separability. In case any provision in this Second Supplemental
Indenture shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

SECTION 7. No Third Party Beneficiary. Nothing in this Second Supplemental
Indenture, express or implied, shall give to any Person, other than the parties
hereto and their successors under the Indenture, and the Holders, any benefit or
any legal or equitable right, remedy or claim under the Indenture, as amended by
this Second Supplemental Indenture.



--------------------------------------------------------------------------------

SECTION 8. Continuance of Indenture; Effectiveness. This Second Supplemental
Indenture supplements the Indenture and shall be a part of and subject to all
the terms thereof. The Indenture as supplemented by this Second Supplemental
Indenture, shall continue in full force and effect. The Second Supplemental
Indenture shall become effective at the Effective Time. McClatchy shall give the
Trustee notice of the Effective Time, promptly after the occurrence thereof.

SECTION 9. Governing Law. This Second Supplemental Indenture shall be governed
by and construed in accordance with the laws of the State of New York.

SECTION 10. Counterparts. This Second Supplemental Indenture may be executed in
any number of counterparts, each of which so executed will be deemed to be an
original, but all such counterparts shall together constitute but one and the
same instrument.

SECTION 11. Trustee. The Trustee makes no representations as to the validity or
sufficiency of this Second Supplemental Indenture. The recitals and statements
herein are deemed to be those of the Company or McClatchy and not of the
Trustee.

SECTION 12. Definitions. Capitalized terms used herein without definition shall
have the meanings ascribed thereto in the Indenture.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Supplemental
Indenture to be duly executed, as of the day and year first written above.

 

KNIGHT-RIDDER, INC. By:  

/s/ Garry R. Effren

Name:   Gary R. Effren Title:   Vice President/Finance THE MCCLATCHY COMPANY By:
 

/s/ Patrick J. Talamantes

Name:   Patrick J. Talamantes Title:   Vice President and   Chief Financial
Officer JPMORGAN CHASE BANK, N.A., As Trustee By:  

/s/ J. Morand

Name:   J. Morand Title:   Authorized Signatory